COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Abraham Raymundo Martinez v. The State of Texas

Appellate case number:     01-16-00714-CR

Trial court case number: 1467161

Trial court:               208th District Court of Harris County

        On October 13 2016, we issued an order, abating the appeal and remanding to the trial
court to hold a hearing and enter findings concerning the certification of defendant’s right to
appeal. A supplemental clerk’s record was filed on December 5, 2016, containing the trial
court’s certification that this is not a plea-bargain case and the defendant has the right to appeal.
       Accordingly, we lift the abatement and reinstate the appeal on the active docket.
Appellant’s brief and the State’s waiver have been filed. The pro se response is due on
December 29, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: December 8, 2016